Citation Nr: 0125125	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976 and active duty for training from January 1988 to March 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, all pertinent medical evidence that has 
been identified has been obtained and considered by the RO.  
In his claim for increase of November 1999, the veteran 
advised the RO that he was receiving treatment at the VA 
medical center in Boise, Idaho and these records were 
obtained by the RO.  Records covering subsequent VA treatment 
of the veteran have also been obtained and added to the 
record.  The veteran was also afforded VA examinations to 
include pulmonary function tests in February 2000 and 
February 2001 in order to ascertain his level of disability.  
He was also furnished a statement of the case in November 
2000 and supplemental statements of the case in April and 
August 2001.  These listed the evidence considered, the 
applicable statutory and regulatory criteria and the reasons 
and bases for the RO's decision in his case.  In June 2001 
correspondence, the RO requested additional information from 
the veteran concerning any vocational training he had 
received, but the veteran failed to respond to this request.  
Thus, while the veteran suggested the existence of possible 
additional evidence, he failed to provide the RO with the 
information they needed in order to obtain such evidence.  

A review of the present record does not reflect a need for 
any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claim.  The Board finds that the duty to 
assist and notification requirements of the VCAA and its 
implementing regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claim at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDING OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The manifestation of bronchial asthma symptomatology is 
not more than mild.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ Part 4, Diagnostic 
Code 6602 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that during his first period 
of service the veteran was treated for allergies, allergic 
rhinitis and sinusitis, but asthma was not shown present.  
During a subsequent period of active duty for training 
beginning in January 1988, the presence of asthma was first 
noted by competent medical authority.  

The veteran filed his initial claim for service connection 
for asthma in August 1993.  
A rating action in August 1994 granted service connection and 
assigned a noncompensable rating for asthma from the date of 
the August 1993 claim.  

The veteran, who was still in receipt of a noncompensable 
rating, filed his current claim for an increase in November 
1999.  He reported being treated for asthma at the Boise, 
Idaho VA Medical Center and the RO obtained the identified 
records.  The records show that the veteran was on 
medications for his asthma.  In February 1999, the veteran 
was seen with complaints including a cough.  He was 
hospitalized overnight with a diagnosis of influenza.  During 
his brief hospitalization, he was treated to alleviate asthma 
exacerbations brought on by his viral illness.  A notation in 
September 1999 showed that he was doing well on his asthma 
regimen and had had no recent exacerbations.  In October and 
November 1999, he was seen for disabilities not at issue; 
however a history of allergy to cigarette smoke and pollens 
was noted as was decreased breath sounds, bilaterally.  In 
December 1999, it was noted that there had been no recent 
exacerbations or infections.  His asthma was said to be 
stable with improved control.  

The veteran underwent a VA examination in February 2000.  The 
veteran reported that exposure to cigarette smoke to include 
its residual odor caused him to have severe coughing spells.  
He reported that this severely limited his ability to go 
anywhere, because of his problems with smoke exposure.  The 
examiner noted that while the veteran had problems during his 
coughing spells that he seemed to have no functional problem 
between spells.  The veteran reported the use of nebulizers. 
The examiner noted that he had reviewed the veteran's 
treatment records dating back to January 1998.  The examiner 
noted that the review of these records did not support the 
veteran's claim of coughing spells due to smoke exposure, but 
the examiner accepted the veteran's history.  The diagnoses 
were bronchial asthma and asthmatic attacks precipitated by 
exposure to cigarette smoke.  A pulmonary function test (PFT) 
conducted that same day showed the veteran made a good effort 
and had a persistent cough throughout the testing.  FEV-1 was 
reported as 78 percent and FEV-1/FVC was reported as 86 
percent.  VA outpatient entries in April, June and November 
2000 with respect to the veteran's asthma reported no recent 
exacerbations or infections.  

The veteran underwent another VA examination in February 
2001.  The examiner provided a detailed history of the 
veteran's asthma.  On examination, the veteran reported that 
the most prevalent trigger for his asthma was cigarette 
smoke, but there were other triggers including perfume, cold 
air, pets, insect bites, pesticides and exercise.  He also 
stated that he was unable to perform any significant 
exertional activities due to his asthma.  A PFT showed FEV-1 
to be 75 percent and FEV-1/FVC to be 84 percent.  X-ray study 
of the chest was negative.  The examiner noted that based on 
the chest x-ray and PFT that it was difficult to assign a 
level of disability to the veteran's asthma.  He suggested 
that a methacholine challenge test would be a better 
indicator.  

The veteran underwent a methacholine challenge test in March 
2001.  The test was performed without complications.  Test 
interpretation was reported as a positive study consistent 
with mild hyperactivity.  Complete reversal with 
bronchodilator therapy to a value above the veteran's 
baseline FEV-1 was also reported.  In an addendum to his 
February 2001 examination report, the examiner considered the 
March 2001 test results and found them to be consistent with 
mild asthma.  

A VA outpatient notation, dated later in March 2001, showed 
that the veteran's asthma was stable and that there had been 
no recent exacerbations or infections.  

Criteria

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's asthma has been evaluated under Diagnostic Code 
6602, which covers bronchial asthma.  Under Diagnostic Code 
6602, bronchial asthma manifested by FEV-1 of 71 to 80 
percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for the 
assignment of a 30 percent rating for his asthma under 
Diagnostic Code 6602.  

In this regard, the Board notes that the pulmonary function 
tests conducted as part of VA examinations in February 2000 
and February 2001 did not result in findings approximating 
the FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent necessary for the next higher rating of 30 
percent.  The VA pulmonary function study in February 2000 
showed an FEV-1 of 78 percent and an FEV-1/FVC of 86 percent.  
The VA pulmonary function study in February 2001 showed an 
FEV-1 of 75 percent and an FEV-1/FVC of 84 percent.  Clearly, 
these reported finding are consistent with each other and 
support no more than the 10 percent rating currently 
assigned.  Finally, the results of the methacholine challenge 
test of March 2001 are consistent with the presence of only a 
mild asthma.  

The Board has considered the veteran's subjective complaints 
in light of the objective medical assessments of his asthma 
contained in the medical records and concludes that the 
record in its entirety is insufficient to support a rating 
higher than the 10 percent currently assigned.  In reaching 
this decision, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  See Schafrath  

For the reasons stated above, the Board finds that the 
veteran's asthma does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  


ORDER

An increased rating for bronchial asthma is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

